Exhibit ThirdQuarter 2008 Report to Shareholders For theNine Months Ended May 31, 2008 (Unaudited) Corus Entertainment Inc. Second Quarter Report to Shareholders TABLE OF CONTENTS HIGHLIGHTS 3 Significant Events in the Quarter 3 Significant Events Subsequent to the Quarter 4 Management’s Discussion and Analysis 4 Overview of Consolidated Results 5 Revenues 5 Direct cost of sales, general and administrative expenses 6 Depreciation 6 Amortization 6 Interest expense 6 Disputed regulatory fees 6 Other expense, net 6 Income taxes 7 Net income 7 Other comprehensive loss, net of tax 7 Radio 8 Television 9 Content 10 Corporate 11 Quarterly Consolidated Financial Information 11 Risks and Uncertainties 12 Financial Position 12 Liquidity and Capital Resources 13 Cash flows 13 Liquidity 13 Net debt to segment profit 13 Off-balance sheet arrangements and derivative financial instruments 14 Contractual commitments 14 Outstanding Share Data 14 Changes in Internal Control Over Financial Reporting 14 Key Performance Indicators 15 Free cash flow 15 Net debt 15 Net debt to segment profit 15 Impact of New Accounting Policies 15 Recent Accounting Pronouncements 16 Consolidated Financial Statements and Notes 17 Corus 2 CORUS ENTERTAINMENT INC. Third Quarter Report to Shareholders HIGHLIGHTS Three months ended Nine months ended May 31, May 31, 2008 2007 2008 2007 Revenues 207,819 197,612 601,382 581,539 Segment profit Radio 24,688 25,057 60,445 60,139 Television 49,611 46,102 156,060 148,395 Content 3,698 52 4,614 3,188 Corporate (6,320 ) (6,432 ) (16,759 ) (17,472 ) Eliminations 95 32 535 290 71,772 64,811 204,895 194,540 Net income 37,674 29,587 112,429 85,799 Earnings per share Basic $ 0.45 $ 0.35 $ 1.35 $ 1.02 Diluted $ 0.45 $ 0.34 $ 1.32 $ 0.99 Weighted average number of shares outstanding (in thousands) Basic 83,054 84,737 83,387 84,481 Diluted 84,567 86,743 85,324 86,582 Significant Events in the Quarter • On March 6, 2008, the Company announced that its network of news-talk stations would help to make the Internet a safer place for children and youth and curb the rise in cyber bullying with an anti-cyber bullying campaign during March and April. CKNW AM 980 (Vancouver), 630 CHED (Edmonton), AM770 CHQR (Calgary), CJOB 68 (Winnipeg), AM980 (London), AM900 CHML (Hamilton), AMand 940Montreal each hosted their own on-air town hall forums and discussions with local police, school administrators, parents and child welfare groups on the growing trend of cyber bullying and the negative aspects of online and mobile social networking. • On March 7, 2008, the Company announced it had reached an agreement to purchase the analog specialty television service CLT (Canadian Learning Television) from CTVglobemedia. The transaction is subject to approval by the Canadian Radio-television and Telecommunications Commission (CRTC). The acquisition price for CLT is approximately $73 million Cdn (subject to the customary closing adjustments). • On March 14, 2008, KidsCo, the joint venture channel owned by the Company, NBC Universal and DIC Entertainment announced that it would go on air in the Philippines and Singapore on 20th March 2008, and in South Korea on April 11, 2008. • On March 20, 2008, Corus Radio launched a new concept to Canadian radio: an Internet-driven, 24-hour all-news radio format providing comprehensive and live news around the clock. Based in Edmonton, it will keep listeners informed with continuous 30-minute information packages featuring news, weather, traffic, business news, sports and hyper-local news from citizen journalists. • On March 31, April 30 and May 30, 2008, the Company paid monthly dividends of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. • On March 31, 2008 the Company announced that Nelvana Enterprises had reached an international broadcast agreement with Cartoon Network for its hit brand Bakugan. Already broadcast by Cartoon Network in the U.S. the international agreement includes the U.K., Europe (excluding Spain), Africa, the Middle East, Australia, New Zealand, India, Pakistan, Bangladesh, Sri Lanka, Maldives, Nepal and Bhutan. Corus 3 • On April 10, 2008, KidsCo, the joint venture channel owned by the Company, NBC Universal and DIC Entertainment (DIC) announced it had secured a broadcast agreement with leading African platform operator, Gateway Broadcast Services (GTV). The channel made its debut in sub-Saharan African territories including Kenya, Uganda, Tanzania, Rwanda, Zambia, Ghana, Ethiopia, Botswana, Namibia, Gambia, Sierra Leone, Malawi and Zimbabwe on April 2. • On April 23, 2008, the Company announced that a lineup of seven hit Nickelodeon series, seen exclusively in Canada on YTV and Treehouse, are available on iTunes. This is one of the first initiatives stemming from a digital partnership with MTV Networks International (MTVNI) that the Company announced earlier this year. • On April 28, 2008, the Federal Court of Appeal reversed the Trial Court decision on the Canadian Association of Broadcasters’ (CAB) Part II License Fee challenge, and found that the fees are a valid regulatory charge.The CAB filed an application for leave to appeal to the Supreme Court of Canada on June 27, • On May 8, 2008, KidsCo, the joint venture channel owned by the Company, NBC Universal and DIC Entertainment (DIC) announced it has launched in Spain via local operator Teuve. The new children’s and family channel will also see a VOD service following later this year. On May 13, KidsCo also announced that it launched in Hong Kong following the securing of a broadcast agreement with Hong Kong’s PCCW Now TV. • On May 21, 2008, the Company announced plans to develop its highly successful book series Scaredy Squirrel into a multi-media entertainment property. The scope of this multiplatform venture, which is a collaboration between the Company’s Kids Can Press, Nelvana Studio and Nelvana Enterprises divisions, includes plans to publish additional titles in the series, produce a television series, develop animated shorts for on-air, online and on-mobile distribution and launch an international merchandise and licensing program for the series. Significant Events Subsequent to the Quarter • On June 6, 2008, the Company announced the reformat of its 940 Montreal radio station from a news-talk format to a greatest hits format. • On June 12, 2008, the CRTC approved the Company’s application to increase the power and move the transmitter site of its Gatineau CJRC radio station. • On June 17, 2008, the Company announced a partnership with StreamTheWorld to bring its 53 radio stations’ websites superior audio quality and online streaming through MPEG-4 Advanced Audio Coding (AAC). Already featured on Toronto’s edge.ca, Winnipeg’s groovefm.ca and Montreal’s ckoi.com and 940hits.com, all Corus Radio properties will soon use AAC to stream audio - the first Canadian radio broadcaster to feature this new streaming technology. • On June 26, 2008, the CRTC gave conditional approval to the Company to sell its Quebec City CHRC-AM radio station to Groupe Cadrin. • On June 30, 2008, the Company paid a monthly dividend of $0.049585 and $0.05 to holders of its Class A and Class B shares respectively. Management’s Discussion and Analysis Management’s Discussion and Analysis of the financial position and results of operations for the three and nine months ended May 31, 2008 is prepared at June 30, 2008.The following should be read in conjunction with Management’s Discussion and Analysis, consolidated financial statements and the notes thereto included in our August 31, 2007 Annual Report and the consolidated financial statements and notes of the current quarter.The financial highlights included in the discussion of the segmented results are derived from the unaudited consolidated financial statements.All amounts are stated in Canadian dollars unless specified otherwise. Corus 4 Cautionary statement regarding forward-looking statements To the extent any statements made in this report contain information that is not historical, these statements are forward-looking statements and may be forward-looking information within the meaning of applicable securities laws (collectively, “forward-looking statements”).These forward-looking statements related to, among other things, our objectives, goals, strategies, intentions, plans, estimates and outlook, including advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees, and can generally be identified by the use of the words such as "believe", "anticipate", "expect", "intend", "plan", "will", "may" and other similar expressions.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.Although Corus believes that the expectations reflected in such forward-looking statements are reasonable, such statements involve risks and uncertainties and undue reliance should not be placed on such statements.Certain material factors or assumptions are applied in making forward-looking statements, including without limitation factors and assumptions regarding advertising, program, merchandise and subscription revenues, operating costs and tariffs, taxes and fees and actual results may differ materially from those expressed or implied in such statements.Important factors that could cause actual results to differ materially from these expectations include, among other things: our ability to attract and retain advertising revenues; audience acceptance of our television programs and cable networks; our ability to recoup production costs, the availability of tax credits and the existence of co-production treaties; our ability to compete in any of the industries in which we do business; the opportunities (or lack thereof) that may be presented to and pursued by us; conditions in the entertainment, information and communications industries and technological developments therein; changes in laws or regulations or the interpretation or application of those laws and regulations; our ability to integrate and realize anticipated benefits from our acquisitions and to effectively manage our growth; our ability to successfully defend ourselves against litigation matters arising out of the ordinary course of business;and changes in accounting standards. Additional information about these factors and about the material assumptions underlying such forward-looking statements may be found in our Annual Information Form.Corus cautions that the foregoing list of important factors that may affect future results is not exhaustive.When relying on our forward-looking statements to make decisions with respect to Corus, investors and others should carefully consider the foregoing factors and other uncertainties and potential events. Unless otherwise required by applicable securities laws, we disclaim any intention or obligation to publicly update or revise any forward-looking statements whether as a result of new information, events or circumstances that arise after the date thereof or otherwise. Overview of Consolidated Results Net income for the third quarter was $37.7 million on revenues of $207.8 million, as compared to net income of $29.6 million on revenues of $197.6 million in the prior year.For the quarter, Television delivered segment profit growth of 8%, while Content delivered a strong quarter and Radio declined slightly.Please refer to the discussion of segmented results for further analysis. Financial Results Revenues Revenues for the third quarter were $207.8 million, an increase of 5% over $197.6 million last year.Radio and Television revenues increased by 3% and 5%, respectively, while Content increased by 12% in the quarter.For the nine-month period, revenues of $601.4 million represented a 3% increase over $581.5 million last year.Radio and Television revenues have both increased by 4%, while Content revenues have decreased by 10%.Please refer to the discussion of segmented results for additional analysis of revenues. Corus 5 Direct cost of sales, general and administrative expenses Direct cost of sales, general and administrative expenses for the third quarter were $136.0 million, up 2% from $132.8 million in the prior year.For the nine-month period, expenses were $396.5 million, also an increase of 2% over the prior year.Expense increases in Television were the result of higher program rights and film amortization, expenses increased at Radio as the result of having three additional stations relative to last year.Expenses at Content decreased as the result of lower revenues, and decreased at Corporate as a result of the impact of a lower share price on stock-based compensation.Please refer to the discussion of segmented results for additional analysis of expenses. Depreciation Depreciation expense for the first three quarters was $16.3 million, an increase of $0.5 million from last year.This increase reflects the timing of capital expenditures and a charge for redundant Corporate assets in the first quarter. Amortization The Company adopted the new accounting standards for financial instruments in the first quarter of fiscal 2008.Under these standards, financing fees are included in the carrying amount of the associated debt and amortized over its expected life using the effective interest rate method.The amortization calculated under this method is now included in interest expense. Interest expense Interest expense for the third quarter was $10.3 million, up from $9.1 million last year, while for the nine-month period interest expense of $31.4 million represented a $4.4 million increase over the prior year.Interest on long-term debt is essentially unchanged from the prior year.Interest rate swap agreements fix the interest rate at 4.13% plus a margin on $400.0 million of the bank debt for the full term of the facility.The effective interest rate on bank loans for the first nine months of fiscal 2008 was 5.4%.Other interest, which includes imputed non-cash interest on the discounting of financial instruments, increased by $4.4 million from the prior year.This is largely the result of implementing the new financial instruments guidance in fiscal 2008. Disputed regulatory fees The disputed regulatory fee accrual relates to the April 2008 decision of the Federal Court of Appeal to reverse the December 2006 Federal Court decision that ruled that Part II fees paid by broadcasters to the Canadian Radio-television and Telecommunications Commission were an unlawful tax.The broadcasting industry is pursuing avenues of appeal, however until such time as an appeal is heard, the regulation is in force.The accrual recorded in the third quarter of fiscal 2008 includes a balance of $4.9 million related to fiscal 2007 and $4.8 million related to the first three quarters of fiscal 2008.The balance of $3.8 million recorded at May 31, 2007 was reversed in the fourth quarter of fiscal 2007. Other expense, net Other expense for the third quarter was insignificant in both the current and prior year. For the year to date, other expense of $4.0 million represents a decrease of $3.2 million from the prior year.The current year-to-date includes restructuring charges of $2.8 million, incurred primarily in the Television segment, while the prior year includes $7.4 million in restructuring charges, incurred in the Television, Radio and Content segments.Interest income declined as a result of lower cash and cash equivalents balances. Corus 6 Income taxes The effective tax rate for the first three quarters of fiscal 2008 was 18.9%, compared to the Company’s 33.9% statutory rate. On December 14, 2007, the reduction to future federal corporate income tax rates announced in Bill C-28 on October 31, 2007 became substantively enacted.As a result, the Company was required to re-measure its income tax assets and liabilities using the reduced rates.As a result of this change, as well as other items, the Company recorded income tax recoveries of $13.2 million in the second quarter and $10.0 in the third quarter of fiscal 2008. Net income and earnings per share Net income for the third quarter was $37.7 million, as compared to $29.6 million last year.Earnings per share for the third quarter were $0.45 basic and diluted, compared with $0.35 basic and $0.34 diluted last year.For the year-to-date, net income in fiscal 2008 was $112.4 million or $1.35 basic and $1.32 diluted earnings per share, compared to net income of $85.8 million, or $1.02 basic and $0.99 diluted earnings per share, last year.The weighted average number of shares outstanding decreased in fiscal 2008 as a result of shares acquired and cancelled by Corus under its Normal Course Issuer Bid. Other comprehensive loss, net of tax Other comprehensive loss for the quarter was $0.5 million, compared to $1.4 million in the prior year.For the nine-month period, the loss in the current year was $13.4 million compared to $0.4 million in the prior year.This loss is the result primarily of the change in the unrealized fair value of the Company’s interest rate swap.As the Company adopted the new accounting standards for financial instruments in the first quarter of fiscal 2008, there is no comparative figure for this change in unrealized fair value. Corus 7 Radio The Radio division comprises 53 radio stations situated primarily in nine of the 10 largest Canadian markets by population and in the densely populated area of southern Ontario. Corus is one of Canada’s leading radio operators in terms of revenues and audience reach. Financial Highlights Three months ended Nine months ended May 31, May 31, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 76,964 74,765 217,967 209,192 Direct cost of sales, general and administrativeexpenses 52,276 49,708 157,522 149,053 Segment profit 24,688 25,057 60,445 60,139 Revenues for the third quarter were $77.0 million, representing a 3% increase over the prior year.Local airtime revenues were flat to the prior year and national airtime revenues increased by 7% compared to the prior year.For the nine-month period, revenues of $218.0 million represented a 4% increase over the prior year.Local airtime revenues increased by 2% and national airtime revenues increased by 8% compared to the prior year.Other ancillary revenues also increased from the prior year.Strong revenue growth for the quarter and year-to-date was achieved in the West, with low single-digit growth in Ontario and Quebec.Corus’ expectation is that it will exceed market growth in the markets in which it broadcasts.This occurred in several important markets, as indicated by the Trans-Canada Radio Advertising by Market (“TRAM”) Report for the nine months ended May 31, 2008.Overall, Corus grew by 2%, compared to total market growth of 4%, however this result is skewed somewhat by several new competitors in Calgary, where Corus grew by 7% compared to market growth of 13%, and a shrinking market in French-language Montreal.Corus is taking steps to address underperformance in the Toronto market. Direct cost of sales, general and administrative expenses for the third quarter were $52.3 million, up 5% from the prior year.For the nine-month period, expenses of $157.5 million represented a 6% increase over the prior year.Expenses increased for employee-related costs and production and programming costs, due in part to having three additional stations relative to last year. Segment profit for the third quarter was $24.7 million compared to $25.1 million last year.For the nine-month period, segment profit was $60.4 million compared to $60.1 million in the prior year.This segment profit increase represents a slight margin decline for the Radio segment. In the third quarter of fiscal 2008, Radio recorded an accrual of $5.4 million related to disputed regulatory fees.These costs are excluded from segment profit. Subsequent to the end of the third quarter, the Company announced organizational changes in its Montreal Radio operations.These changes have resulted in severance expenses of approximately $2.0 million recorded to date in the fourth quarter of fiscal 2008.The Company continues to assess challenges presented by the Quebec market, and may undertake further initiatives to align the cost structure of this division with its strategic objectives. Corus 8 Television The Television division comprises the following: specialty television networks YTV, W Network, Treehouse TV, Corus’ 80% interest in Country Music Television Limited (“CMT”), a 50.5% interest in Telelatino, a 50% interest in TELETOON and a 20% interest in Food Network; Corus’ premium television services Movie Central and Encore; interests in three digital television channels: SCREAM, Cosmopolitan Television and Discovery Kids Canada; Corus Custom Networks, a cable advertising service; three local television stations; Max Trax, a residential digital music service; and the Nelvana production studio. Financial Highlights Three months ended Nine months ended May 31, May 31, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 114,644 109,242 345,337 332,051 Direct cost of sales, general and administrativeexpenses 65,033 63,140 189,277 183,656 Segment profit 49,611 46,102 156,060 148,395 Revenues for the third quarter were $114.6 million, up 5% from the corresponding period last year, while for the nine-month period revenues grew by 4% to $345.3 million.Advertising revenue grew by 2% in both the quarter and nine-month period, while subscriber revenue grew by 2% in both the quarter and nine-month period over the prior year.Other ancillary revenues, primarily derived through service work in the studio, were also up in the quarter and year-to-date.Specialty advertising growth was 2% for the quarter and 3% for the year-to-date led by strong double-digit growth at W Network. Declines in advertising revenues were experienced in YTV and TELETOON.The decline came mainly from two categories, toys and entertainment, due to the timing of Easter this year and there being fewer movie title releases in the quarter.Movie Central finished the quarter with 890,000 subscribers, up slightly from the same period last year. Direct cost of sales, general and administrative expenses were $65.0 million for the third quarter and $189.3 million for the nine-month period, representing increases of 3% from the prior year.The increase was primarily due to higher programming costs, as amortization of program rights and film investments and other cost of sales increased by 8% for both the quarter and year-to-date period.These costs fluctuate in proportion to changes in subscriber levels, as a result of program supply agreements and Canadian content requirements based on the prior year’s revenues, as a result of conditions of license as well as with the volume of service work in the studio.These increased costs were offset by effective cost containment across all categories of general and administrative expenses, which decreased by 4% in both the quarter and nine-month period relative to the same periods last year. Segment profit for the third quarter was $49.6 million, up 8% from the prior year, while segment profit of $156.1 million for the nine-month period represented a 5% increase over the prior year. In the third quarter of fiscal 2008, Television recorded an accrual of $4.3 million related to disputed regulatory fees.Television also incurred $2.6 million in restructuring expenses in the first quarter, related to the Toronto operations.These costs are excluded from segment profit. Corus 9 Content The Content division participates in the distribution of television programs and the sale and licensing of related products and rights. Financial Highlights Three months ended Nine months ended May 31, May 31, (thousands of Canadian dollars) 2008 2007 2008 2007 Revenues 16,338 14,606 39,113 43,672 Direct cost of sales, general and administrativeexpenses 12,640 14,554 34,499 40,484 Segment profit 3,698 52 4,614 3,188 Revenues for the first three quarters were $39.1 million, representing a 10% decrease compared to the prior year.Included in Content’s revenues for the year-to-date are inter-company revenues of $1.0 million.These revenues are eliminated upon consolidation. Direct cost of sales, general and administrative expenses for the first three quarters were $34.5 million, down 15% from the prior year.This decrease is the result of lower revenues in the period. Segment profit for the first three quarters was $4.6 million, compared to $3.2 million in the same period last year. In the third quarter of fiscal 2008, the division benefited from revenues on certain high-margin library titles and a significant music rights transaction.The quarterly fluctuation of revenues and segment profit is consistent with past experience in the Content business.The results of any one period are not necessarily indicative of results for future periods; however the Content division continues to perform in line with the Company’s current expectations of modest segment profit. Corus 10 Corporate The Corporate segment results represent the incremental cost of corporate overhead in excess of the amount allocated to the operating segments. Financial Highlights Three months ended Nine months ended May 31, May 31, (thousands of Canadian dollars) 2008 2007 2008 2007 Stock-based compensation 2,420 2,842 7,174 6,967 Other general and administrative costs 3,900 3,590 9,585 10,505 General and administrative expenses 6,320 6,432 16,759 17,472 General and administrative expenses decreased to $16.8 million in the first three quarters from $17.5 million in the same period last year. Stock-based compensation includes the expenses related to the Company’s Performance Share Units (“PSUs”), stock options and other long-term incentive plans.The expense related to stock-based compensation is not significantly different from the prior year. Other general and administrative costs are down from the prior year primarily as a result of foreign exchange gains and lower costs related to short-term incentive based compensation. Quarterly Consolidated Financial Information The following table sets forth certain unaudited data derived from the unaudited consolidated financial statements for each of the eight most recent quarters ended May 31, 2008.In management’s opinion, these unaudited consolidated financial statements have been prepared on a basis consistent with the audited consolidated financial statements contained in the Company’s Annual Report for the year ended August 31, 2007, except as noted in note 2 to the unaudited consolidated financial statements. (thousands of Canadian dollars except per share amounts) Earnings per share Revenues Segment profit Net income Basic Diluted 2008 3rd quarter 207,819 71,772 37,674 $ 0.45 $ 0.45 2nd quarter 178,738 49,733 35,368 0.42 0.41 1st quarter 214,825 83,390 39,387 0.47 0.46 2007 4th quarter 187,204 46,381 21,219 $ 0.25 $ 0.25 3rd quarter 197,612 64,811 29,587 0.35 0.34 2nd quarter 174,729 48,349 19,543 0.23 0.22 1st quarter 209,198 81,380 36,669 0.44 0.43 2006 4th quarter 184,979 44,515 46,642 $ 0.56 $ 0.54 Corus 11 Seasonal Fluctuations As discussed in Management’s Discussion and Analysis for the year ended August 31, 2007, Corus’ operating results are subject to seasonal fluctuations that can significantly impact quarter-to-quarter operating results.In particular, as the Company’s broadcasting businesses are dependent on general advertising and retail cycles associated with consumer spending activity, the first quarter results tend to be the strongest and second quarter results tend to be the weakest in a fiscal year. Significant items causing variations in quarterly results • Net income for the third quarter of fiscal 2008 was negatively impacted by a $9.7 million disputed regulatory fee accrual. • Net income for the third quarter of fiscal 2008 was positively impacted by approximately $10.0 million in income tax items. • Net income for the second quarter of fiscal 2008 was positively impacted by approximately $13.2 million in income tax rate changes and other income tax items. • Net income for the fourth quarter of fiscal 2006 was positively impacted by approximately $37.0 million in income tax rate changes and other income tax items. Risks and Uncertainties There have been no material changes in any risks or uncertainties facing the Company since the year ended August 31, 2007, except as noted below. In December 2006, the Federal Court of Canada ruled that the Part II license fees paid by CRTC licensees are an unlawful tax, and in October 2007 the CRTC confirmed that it would not collect fees that would otherwise have been payable related to fiscal 2007.As a result of this, the Company concluded that it was not appropriate to accrue for these fees in its results for fiscal 2007, and the amounts accrued through the first three quarters of fiscal 2007 were reversed in the fourth quarter of that year.In April 2008, the Federal Court of Appeal reversed this decision, effectively reinstating the regulation that requires payment of Part II license fees.Although the broadcasting industry is seeking leave to appeal this decision to the Supreme Court of Canada, the Company determined that it is appropriate to accrue for these fees, and has recorded an expense of $9.7 million in the third quarter of fiscal 2008.Of this amount, $4.9 million relates to fiscal 2007 and $4.8 million relates to the first three quarters of fiscal Financial Position Total assets at May 31, 2008 were $1.97 billion, compared to $1.94 billion at August 31, 2007.The following discussion describes the significant changes in the consolidated balance sheet since August 31, 2007. Current assets increased by $13.9 million.Cash and cash equivalents decreased by $4.8 million.Please see the discussion of cash flows below.Accounts receivable increased by $20.7 million from year end, and by $14.5 million from the end of the previous quarter.The accounts receivable balance typically grows in the first and third quarter as a result of the broadcast revenue cycle.The Company carefully monitors the aging of its accounts receivables. Non-current assets increased by $20.4 million.Tax credits receivable increased as a result of accruals related to film production, offset by tax credit receipts.Investments and other assets increased by $2.4 million, due to investments made in Content’s international channel ventures and other equity investments.Program and film rights (current and non-current) increased by $11.8 million, as additions of acquired rights of $117.7 million were offset by amortization of $107.9 million as well as a transition adjustment related to the implementation of new financial instruments standards.In particular, investments in programming were made relating to the launch of the Cosmopolitan Television digital channel in the second quarter.Film investments increased by $3.9 million as net film spending of $42.7 million was offset by film amortization and accruals for tax credits.The studio is in a relatively stable state of production, and film spending is consistent with the prior year. Corus 12 Current liabilities decreased by $0.8 million.Accounts payable and accrued liabilities increased by $0.6 million and income taxes payable decreased by $1.5 million.While the overall accounts payable and accrued liabilities balance did not change significantly, the May 31, 2008 balance includes an accrual of $9.7 million for disputed regulatory fees accrued in the third quarter.Income taxes payable increased due to the timing of income tax installments. Non-current liabilities increased by $4.1 million.Long-term debt increased by $17.1 million, as the Company used its credit facility to finance its Normal
